Nash, J.
The evidence shows that the deceased had lived near Reed’s Mill for several years, and had the same opportunity to know, in regard to the situation on the morning of the accident as the foreman, Loftus, and the other members of his crew. It does not appear that he rode upon the hand-ear by any command or coercion from his superior. The car was provided for the convenience of the men in getting to their work. The men mounted the car without objection, the deceased as willingly as the others. So far as anything appears, all were ready to take the risk from delayed trains without the delay of sending to the telegraph office, one mile away, which would have protected them. There was no negligence in the running of the train after the discovery of the hand-car, and if a lookout had been kept by the men on the hand-car, it does not appear that the accident would have been prevented on account of the frequent and sharp curves in the road. As the deceased voluntarily and without objection assumed the risks his representatives cannot recover.

Judgment reversed.